IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-93,194-01


          IN RE STATE OF TEXAS EX REL. JAMES HUGGLER, Relator


                  ON PETITION FOR A WRIT OF PROHIBITION
                    IN CAUSE NOS. 2017-C-0268; 2017-C-0269
               IN THE 123RD DISTRICT COURT FROM PANOLA COUNTY


       Per curiam. SLAUGHTER, J. dissented.

                                            ORDER

       Relator filed a petition for a writ of prohibition, pursuant to the original jurisdiction of this

Court. On Friday, October 15, 2021, this Court stayed the trial proceedings scheduled to begin

October 18, 2021 and ordered a response from the trial judge. See In re State of Texas ex.rel. James

Huggler, Relator WR-93,194-01 (Tex. Crim. App. Oct. 15, 2021).

       Relator has now filed a second motion for emergency relief stating that a plea hearing is

scheduled in this cause for Monday, October 18, 2021. The motion requests that the Court clarify

that all proceedings of any sort are stayed pending further order from this Court. The motion also

requests that the Court order the Panola County District Clerk to discharge the jury panel summoned
                                                                                                   2

for this case.

        This Court has stayed the trial proceedings in this case. That stay includes all proceedings,

including any pre-trial hearings, voir dire, jury proceedings, plea proceedings, or any other matter

regarding this cause until further order of this Court. All other requests for relief in the second

motion for emergency relief are hereby denied.



Filed: October 18, 2021
Do Not Publish